Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 1 of 15 Page|D #: 7

EXHIBIT A

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 2 of 15 Page|D #: 8

Ll-l-.l.lhui LJ-\sll-HIVL‘IJ bvul.\.l.\l- luble UJ; doj ‘U¢L° VBSVJ' :l'.lj

mrsan Doc. No. 1 RECEIVED NYscEs-= 03/26/2016

SUPREME COURT OF THE STATE OF NEW YORK Filed:

COUNTY OF RICHMOND Index No.:
========== ==================X
A.B., by her mother and natural guardian, SUMMONS
sUzANNE BURT, and sUzANNE BURT,
individually, Plainu`ff designates
Plaintillis, Richtnond County
as place of trial
-against-
The basis of venue is
NESTLE WATERS NORTH AMERICA lNC. Plaintiil’s residence `
d/b!a READY REFRESH and POLAND SPRING 102 Browning Avemle
CORPORATION, Steten Island, New Yoxk 10314
Defendmts.
:==========================X
To the above named defendants:

YOUARE HEREBY SUMMONEDto answerthe complaintinthis action andto servea
copy of your answer, to, if the complaint is not served with the summons, to serve a notice of
appem~ance, on the plainst attorneys within twenty (20) days alter die service of this summons,
exclusive ofthe day of service (or within thirty (30) days after the service is complete if this summons
is not personally delivered to you within the State ofNew York); and in case of your failure to appear
or answer, judgmlt will be taken against you by default for the relief demanded herein.

Déted: .New York, New York
Mareh 26, 2018

The nature of this action is for injuries sustained as a result of the defendants’ negligence
The relief sought is monetary damages

ELEFI'ERAKIS, ELE ANEK

 

 
 

-'_":",`_QLAS ELEF'I’ERAKIS, EsQ.
,_} ' f meys for Plaintiff

Address and Telephone Number

80 Pine Street, 38“‘ Floor

New York, New York 10005

(212] 532-1116

Failure to respond, a judgment will be against you, by default and interest from January 24,
2016-

1of 14

___

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 3 of 15 Page|D #: 9

LL'.LIJ.I!|JJ_= l\-L\¢mlvl»'l¢l-I HVUIN.I»L b¢l-lD¢I\I\ UJ;‘°{ ‘U¢LU U°l;U-’ flag

mean noc. No.` 1 RECEIVED mscEF; 03/26/2013

Defendants:

NESTLE WATERS NORTH AMERICA lNC. dib/a READY REFRESH
C/o CI` Corporation System

l l l Eighth Avenue

New York, NY 1001 l

POLAND SPRING CORPORATION
Corporation 'I‘mst Cmter

1209 Orange Sv'eet

Wilmiogton, DE 19801

20f 14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 4 of 15 Page|D #: 10

lL‘J-J-l,oui ¢l\~l-\-Il-'IIHVL'|.|J \'VUIN-I.L \¢¢Lll|M VJ;&U.{AU¢LU U'liv, lr,.\.'].j

NYSCEF'DOC. NO. l RECEIVED N'YSCEF: 03/26/2018

SUPREME COURT OF THE STATE OF NEW YORK Filed: _

 

COUNTY OF RICHLJOND llldeX ND.Z
=====.===l= ========-.z==========x
A.B., by her mother and natural guardian, VERIF!ED COMPLAINT
SUZA.NNE BURT, and SUZANNE BURT,
Indfvidually,
Plail‘ll.`lH"S,
-against-

NESTLE WATERS NORTH AM`ERICA INC.
d/b/a READY REFRESH and POLAND SPRING
CORPORATION,

======================-_-==== X
Plaintiffs, by their attorneys, ELEFI'ERAKIS, ELEFTERAKIS & PANEK, as and for their
Ven'fied Complaint, respectfully alleges, upon information and belief:

l. 'l"he Plaintiff, A.B., at all times herein mentioned was and still is a resident of the County of
Richmond and State of New York.

2. The Plaintiil§ SUZANNE BURT, at ali times herein mentioned was and still is a resith of
the County of Riehmond and State of New York.

3. That at all the times hereinafter alleged, and upon infonnation and beliei; Dei`endant,
NESTLE WATERS NORTH AMERICA, INC. dib/a READY REFRESH, was and still
is a domestic corporation organized and casting under and by virtue ofthe laws of the State
ofNeW York.

4. That at all the times hereinailer alleged, and upon information and belief, Defendant,
NESTLE WATERS NORTH AMERICA, lNC. dfbla READY REFRESH, was and still
is a foreign corporation authorimd to do business under and by virtue of the laws of die Stat:e

of New York.

30f14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 5 of 15 Page|D #: 11

ll'*i\lmli .I\anmvl'lu \»V\JL‘.l--l- \»¢l-lh¢l\l\- UJ;A°;‘V¢L° U`;VJ rl.'l;
NYscs_F noc. No. 1

ascsrvsn NYscsF= 03/26'/2018

5. That at all of the times hereinaiter mentioned and upon information and belief, Defendant,
NESTLE WATERS NORTH AMERICA, INC. d/b/a READY REFRESH, maintained a
principal place of business in the County ofKings, State of New York.

6. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,
NESTLE WATERS NORTH AMERICA, INC. dib/a READY REFRESH, conducted
and carried on business in the State of New York.

7 . That at all of the times hereinafter mentioned, and upon information and belief Defendant,
NESTLE WATERS NORTH AMERICA, ]NC. dlbv‘a READY REFRESH, transacted
business within the State of va York.

8. That at all of the times hereinafter mentioned, and upon information and belie£ Defendant,
NESTLE WATERS NORTH AMERICA, INC. d/b/a READY REFRESH, derived
substantial revenue ii'om goods used or consumed or services rendered in the State of New
York.

9. That at all of the times hereinafter mentioned, and upon information and beliei; Defendant,
NESTLE WATERS NORTH AMERICA, INC. dib/a READY REFRESH, expected or
should have reasonably expected its acts to have consequences in the State ofNew York.

10. Thst at all the times hereinafter alleged, and upon information and belief; Defendant,
POLAND SPRING CORPORATION, was and still is a domestic corporation organized
and existing under and by virtue of the laws ofthe State ofNew York,

ll. That at all the times hereinailer alleged and upon information and heliei`, Defendant,
PDLAND SPRING CORPORATION, was md still is a foreign corporation authorized to
do business under and by virtue of the laws of the State of New York.

12. That at all of the times hcreinailer mentioned, and upon information and belief, Defendant,

4of 14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 6 of 15 Page|D #: 12

lar-munoz .r\.r.\,m'avr.uu \..vur_.uaa. pun:.u\ ua;au.;au.r.o u'sau; ra'.r,- 1
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/26/2018

POLAND SPRING CORPORATION, maintained a principal place of business in the
County of Kings, State of N ew York.

13. That at all of the times hadnalter mentioned, and upon information and belief Defendant,
POLAND SPRING CORPORATION, conducted and carried on business in the State of
New York.

14.l That at all of the times hereinafter mentioned, and upon information and belie£ Defendant,
POLAND SPRING CORPORATION, transacted business within the State ofNew York.

15'. That at all of the times hereinafter mentioned, and upon infonnation and belief Defendant,
POLAND SPRING CORPORATION, derived substantial revenue ti'orn goods used or
consumed or services rendered in the State of New York.

16. That at all of the times hereinafter mertioned, and upon information and belief, Defendant,
POLAND SPRING CORPORATION, expected or should have reasonably expected its
acts to have consequences in the State of New York.

l7. Prior to lanuary 24, 2016, the Defendants were the designm', manufacturer, marketer,
distributor, supplier and/or seller of a Poland Spring Water Dispenser, Seria.l
#SMl4Gl 8314 (hereina£er “Water Dispenser”), and had distributed, marketed, sold

and/or supplied the Water Dispenser.

18. At some time prior to January 24, 2016, NESTLE WATERS NORTH AMERICA, INC.
d/bla READY REFRESH distributed, supplied and/or sold the Water Dispenser to

Plainti‘.li`s, who purchased it for the purposes of using it at hume.
l9.At some time prior to January 24, 2016, POLAND SPRING CORPORATIGN

distributed, supplied and/or sold the Water Dispenser to Plaintiffs, who purchased it for the

purposes of using it at home.

Sof 14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 7 of 15 Page|D #: 13

Ls.-.s.u.nu: .r.\..l.\.n.l.uuuu \..uur.'u..a guam u.'r;‘u_j‘.umu uz:u:r run
N'YSCEF DOC’. NO. 1

RF.<:EIVED NYSCEF= 03/26/2018

20. Upon information and belief, defendant NESTLE WATERS NORTH AMERICA, INC.
dib/a READY REFRESH, was responsible for the safe design and/or manufacture of the
water Dispenser.

21. Upon information and belief, defendant, POLAND SPRlNG CORPORAT!ON, was
responsible for the safe design and/or manufacture of the Water Dispenser.

22. Upon information and belief, defendant, NESTLE WATERS NORTH AMERICA, INC.
d/bla READY REFRESH, sold the Wata~ Dispmer and introduced it into the stream of
commerce

23. Upon information and belief, defendant, POLAND SPR!NG CORPORATION, sold the
Water Dispenser and introduced it into the stream ofcommerce.

24. Upon information and belief, defendant, NESTLE WATERS NORTH AMERICA, INC.
d/b/a READY REFRESI:I, delivered the Water Dispenser to Plaintiifs’ home.

25. Upon information and belief, defendant, I’OLAND SPRING CORPORATION, delivered
the Water Dispenser to Plaintiil`s’ home.

26. On or about Janua.ry 24, 2016, the plaintiff, A.B., became severely injured when the water
&om the Water Dispenser became dangeroust hot and spilled onto Plaintiii', A.B., causing
severe bums.

27. The defective Water Dispenser was the sole and proximate cause of Plaintitf, A.B.’S,
severe injuries.

28. That as a result of the foregoinga Plaintif£ A.B., sustained damages in an amount which
exceeds the monetary jurisdictional limits of any and all lower Courts which would

otherwise have jurisdiction herein, in an amount to be determined upon trial of this action.

Sof 14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 8 of 15 Page|D #: 14

LI.‘-l-Ll£ll-Ii l\J-\rm\lV-INIJ \-VUL\J-L \nI-l&rl\l\ UJ{‘U;‘Ui-° UI;U, FFJ]

NYSCEF DOC. NO. l RECEIVED NYSCEF: 03/26/2018

AS AND FOR THE INFANT PLAINTIEF‘S SECOND CAUSE OF ACTI.ON
AGANST THE DEFENDANTS

29. Plaintid' repeats and realleges the allegations contained in paragraphs 1 through 28 of this
Verified Cornplaint as if fully set forth herein.

30. 'I‘hat the Defendants failed to provide adequate and sufficient warnings as to the dangers
and propensities of the Water Dispenser; in that it failed to provide adequate and suflicient
instructions and warnings as to the use and safe operation of the Water Dispenser; in that
it failed to provide any manuals and/or directions as to the use and safe operation of the
Water Dispenser; in that it failed to provide adequate and sudicient warnings as to the
temperature of the water released from the Water Dispensw; in that it failed to talce
adequate precautions and provide adequate and sufficient warnings to persons including
the Plaintif£ likely to use the Water Dispenser.

31-, 'I'hat, as a result of the foregoing, on and prior to the time of the occurrence the Water
Di sponsor existed in an unreasonably dangerous, unreasonably defective and unreasonably
unsafe condition

32. That the failure to provide these adequate warnings and instructions was the direct and
proximate result of the negligence of the Defendants.

33. 'l`hat as a direct and proximate result of the foregoing failure to provide adequate
instructions and warnings, the Plaintiff; A.B., was caused to sustain personal injuries

34. By reason of the foregoing the Defendant, NESTLE WATERS NORTH AM'ERICA,
INC. d/b/a READY REFRESH, is strictly liable for plaintiff s severe injuries.

35. By reason of the foregoing, the Defendant, POLAND SPRING CORPCRATION, is

strictly liable for plainn'fl’s severe injuries

7of14.

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 9 of 15 Page|D #: 15

]:iunu; navnmvuu »vunaa human ua;a!jav&o vzav: rm

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/26/2018

As.AND ron ma mFA_NT PLAn\r'r_'_r:_FF’s j_mc_an cAUsE 0F AcTroN
AGArNsT THE DEFENDANTS

36. Plaintiif repeats and realleges the allegations contained in paragraphs 1 through 35 of this
Veritied Complaint as if fully set forth herein.

37. That the Defendants are liable in tort for the Plaintiff, A.B.’S, injuries and damages as there
were defects in the Water Dispenser at the time of its design, manufacnrre, fabrication,
delivery, assembly, construction and sale, and at the time it was put into the stream of
commerce, and said defects were substantial factors in bring about Flaintiil§ A.B.’S,
injuries; and the Plaintiff, A.B., could not have, by the exercise of reasonable care,
discovered the defects or perceive their danger.

38. Upon information and belief at all times hereinaiter mentioned, the Water Dispenser was
being used for the purposes for which it was intended.

39. Upon information and belief at all times mentioned, the Water Dispenser was being used
by the Plaintif£s who were members of the class of persons which the Defendants could
reasonably have expected to have been using the Water Dispenser.

40. That, as a result of the foregoing, on and prior to the time of the occurrence, Water
Dispenser existed in an unreasonably dangerous, unreasonably defective and unreasonably
unsafe condition.

'41. By reason of the foregoing the Defendant, NESTLE WATERS NORTH AMERICA,
I.NC. dib/a READY REFRESH, is strictly liable for Plaintr'ff, A.B.’S severe injuries

42. By reason of the foregoing, the Defendant, POLAND SPRlNG CORPORATION, is

strictly liable for Plaintiff, A.B.’S severe injuries.

B of 14

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 10 of 15 Page|D #: 16

ia- J.unua &u.\...r.\mva\u \,vuu.l..r. \.,ul:.:u\. usf .¢.¢:l; l¢.\.l.l.cl v': : us run -
NYSCEF DOC. ,NO. 1 RECEIVED N'.'LVSCEF: 03/26/2018

ns AND Foa THE INFANT PLA;NTLFF’$ souRTl-l cAUsE oF Ac'noN
AGAl_NsT THE DEFENDANTS

43. PlaintiE repeats and realleges the allegations contained in paragraphs 1 through 42 of this
Verifled Complaint as if fully set forth herein.

44. Upon information and belief; at the time of the sale by the Defendants and/or its authorized
representatives, agents or servants to the Plaintiffs, the Defendants, NESTLE WATERS
NORTH AMERICA, INC. d!b/a READY REFRESH and POLAND SPRING
CORPORATION, either by itself or through authorized representatives, represented and
warranted that the Water Dispenser would be safe for the purpose for which it was intended
and that the Water Dispenser was of merchantable quality.

45. That the Water Dispenser was not of merchantable quality and was not tit for the use for
which it was intended when manufactured, sold, transferred, or placed into the stream of
commerce by the Defendants, NESTLE WA'I'ERS NORTH AMERICA, INC. dfb/a
READY REFRESH and POLAND SPRING CORPORATION, either by itself or
through authorized representatives, agents and/or servants to the Plaintitl`s.

46. By reason of the foregoing, the Defendant, NESTLE WATERS NORTH AMERICA,
INC. dib/a READY R.EFRESH, is strictly liable for Plaintif£ A.B.’S, severe injuries.

47 . By reason of the foregoing, the Defendant, POLAND SPRING CORPORATION, is
strictly liable for Plaintift`, A.B.’S, severe injuries.

A_s AND FOR THE INFANT PLAMLFF’s LFH§A_U_sE 01= Ac'rlg,~_z
AGAm's.'r THE DEFEI~mANrs

48. Plainti&' repeats and realleges the allegations contained in paragraphs 1 through 47 of this
Verliied Complaint as if fully set forth herein.
49. That upon information and belief, at a time prior to .lanuary 24, 2016, the Defendants,

90£ 14

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 11 of 15 Page|D #: 17

Lr.-J.r.l.oua r\.r.\..mru.rw \..vur.u..r. \.ur:»r.\n. ua,:.u;¢av.a.o u-.::u: .rm'}
NYSCEF DOC. NO. 1

RECEIVED N¥scEF= 03/26'/2018
NESTLE WATERS NORTH AMERICA, INC. d/h/a READY REFRESH and
POLAND SPRING CORPORATION sold to the general public, through its agents,
servants and/or representatives the Water Dispenser upon being paid good valuable and
adequate consideration for same

50. That at the time of said sale and as part hereof, and as an inducement of purchase NESTLE
WATERS NORTH AMERICA, INC. d/b/a READY REFRESH and POLAND
SPRING CORPORATION, expressly warranted to the general public that the Water
Dispenser was designed, manufactured, assembled and fabricated in a safe manner and was
safe to operate

51. Upon information and belief, the Plainti& purchased the Water Dispenser from NESTLE
WATERS NORTH AMERICA, lNC. d/hfa READY REFRESH, or through its agents,
servants and/or representatives, and/or its compaan agents, servants and/or
representatives in reliance upon said warranties

52. Upon information and belief, the Plaintiffs purchased the Water Dispenser from POLAND
SPRING CORPORATION, or through its agents, servants and!or representatives and/or
its company's agents, servants and/or representade in reliance upon said warranties

53. Upon information and belief, said warranties were untrue in that the Water Dispenser was
defective, dangerous, and unsafe and malfunctioned during its operation

54. Upon information and belief, on or about January 24, 2016, the Plaintiff, A.B., attempted
to use the Water Dispenser as directed and incurred serious and permanent injuries

55. By reason of the foregoing, the Defendants, NESTLE WATERS NORTH AMERICA,
INC. d/b/a READY REFRESH and POLAND SPRING CORPORATION, will be

liable to the Plaintiffs under the Doctrine of Breach of Contract andfor Breach of Express

10 of 14

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 12 of 15 Page|D #: 18

-,I'LHIEIIJS ¢l\.l.\_l'll.'lvl'|u \»VUI\‘*I. bI-l-I-'II\I\. vJ;dU_j‘V-L° v=;\l; :I'¢l]

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/26/2018

Warra.nty.
AS AND FOR PLAIN'I'[FF’S SIX'I,`l;I CAUSE _OE ACTION*AGAINST TI-[E DEFENDANTS

56. Plaintit£ SUZANNE BURT repeats and realleges each and every allegation contained in
paragraphs l through 55 inclusive, with the same force and effect as though more tilllyset
forth at length herein.

57. That at all of the times hez'einaltermentioned, the plaintiff SUZANNE BURT was and still
is the mother of the infant plaintiff A.B. and resided with the infant plaintiff A.B.

5 8. That in consequence of the injuries sustained by the infant plaintiff A.B., the daughter of the
plainth SUZANNE BURT, as aibresaid, the plaintiff, SUZANNE BURT, necessarily
incurred expenses for medical, hospital, x-ray and other aid and attention in an effort to cure
the infant plaintiff A.B., of her injuries, and necessarily paid diverse smns of money for
medical, hospital and x-ray aid and attention and for medicines, and the plaintiE, SUZANNE
BURT necessarily inc\nred obligations and expended monies for the care of said, A.B., and
the plainti&; SUZANNE BURT was deprived of the companionship and services of the infant
plaintiff for some time.

59. That by reason of the foregoing the plaintiff SUZANNE BURT, sustained damages in an
amount which exceeds the monetary jurisdictional limits of any and all lower Courts which
would otherwise have jurisdiction herein, in an amount to he determined upon trial of this
action.

WHEREFORE, Plaintiffs demand the following judgments in favor of the Plaintiffs,
awarding damages against the Defendants for an amount which exceeds the jurisdictional limits
of all other Court:s which would otherwise have jurisdiction herein, in an amount to be determined

upon trial of this action, together with costs and disbursements of this action, and with interest

11 of 14

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 13 of 15 Page|D #: 19

154-blau ;' l\-me'¢l\)l.\u va.lN¢L¢l \¢I-IRM UJ.; dog iV-LU U1 5 VJ I-'I."l.j

NYSCEF DOC. NO. 1

0

RECEIVED NYSCEF: 03/26/2018

from the date of the accident PlaintiH's demand a jury trial.

Dated: New Yolk, New York
March 26, 201 8

Yours, etc.
ELEFTERA|G§, EL ` `ERAKIS & PANEK

 
 

 

BY: _N' ' `as Elefteralds, Esq.
/A.;f ;;neys for PlaintiH'

80 Pine Street, 38“‘ Floor

New York, New York 10005

(212) 532-1116

12 of 14

Case 1:18-cV-05702-|LG-LB Document 2-2 Filed 10/12/18 Page 14 of 15 Page|D #: 20

l,l.'.|.]..hil¢l)=, I-\J-\¢II.IH\JINIJ bVUINI--l hamm uJ/A°_{dU-LD U'SEUJ r&'J.;

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/26/2018

ATTORNEY'S VERIFICATION

STATE OF NEW YORK }
CouNTY oF NEW YORK § ss:

The undersigned, an attorney admitted to practice in the Courts of the State ofNew York,
and an associate of the law firm of Eletterakis, Elei’terakis, & Panek attorneys of record for the
claimant herein, afiirms:

That he has read the attached SUMMONS AND COMPLAINT and the same is true to his
own knowledge, except as to the matters alleged on information and belief and as to those matters,
he believes them to be true to the best of his knowledge

That af.firmant's sources of information are investigation and files maintained in your
af§rmant‘s law office

'I'hat this verification is made by your aflinnant due to the fact that claimant does not
presently reside within the county in which your afErmant maintains his law ofi:ice, or is presently
outside the county in which your at`iinnant maintains his law oftioe.

The undersigned affirms that the foregoing statements are true, under penalties of perjury.

Dated: New York, New York __
Marm 26, 2018 ( ' §
iad /

>`\

/,// Nicholas ETehmdds,Esq. _ ~

13 Of 14

Case 1:18-cV-O5702-|LG-LB Document 2-2 Filed 10/12/18 Page 15 of 15 Page|D #: 21

|.I.'J..Lll:ui l\J-\¢m'lvl»‘.l.| bVU.INJ.L \»HIIM VJJ»'A°{ julian U'Ii\l, L'IMJ‘

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/26/2018

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF RICHMOND

 

A.B»,'an infant by her mother and natural guardian, SUZANNE BURT, and SUZANNE

BURT, individually,
Plaintitfs,

-agai.nst-

NESTLE WA'I'ERS NORTH AMERICA INC. dib/a READY REFRESH and POLAR
SPRING CORPOR.ATION,

Defendants.

ELEFTERAKIS, ELEFTERAK.IS & PANEK
80 Pine Street, 38“' Flcor
New York, New York 10005
212.532.1116

 

 

 

SUMMONS AND VER]FIED COMPLAINT

 

STATE OF NEW YORK, COUNTY OF NEW YORK, SS: '

NICHOLAS ELEFI°ERAKIS, the undersigned, an attorney admitted to practice in the
Courts ofNew York State, affirms the following:

I further certify that my_ signature below acts as a “certitication” for the documents
attached hereto, in compliance with section 130-1.l-a of the Rules of the ChiefAdministtator (22

 

 

NYCRR).
Dated: New York, New York
March 26, 2018
EASE'TAKE NOTICE _` _ ___
( ) that the within is a (ca'tiiied) true copy of a Notice of entered in the Oflice of
the clerk of the within Entry named Comt on
( ) that an Order of which the within is a true copy will be presented for
Notice of settlement to the Hon. one of the ludges of the Settlement within
named Court, on , at
_` h _ _ __ BLEFTERAH§,§LEHEMIPINE_K_ _ _ _
80 Pine street 38“‘ moor
New York, New York 10005
212.532.| 116

14 of 14

